69 F.3d 532
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Barbara A. ADAMS, Plaintiff-Appellant,v.RICHLAND COUNTY;  Richland County, Office of the Auditor;Harry A. Huntley, as the Auditor for Richland County;Patricia T. Antley, as the Auditor for Richland County;John Doe, Defendants-Appellees.
No. 94-2519.
United States Court of Appeals, Fourth Circuit.
Submitted June 20, 1995.Decided Nov. 9, 1995.

Appeal from the United States District Court for the District of South Carolina, at Columbia.  Matthew J. Perry, Jr., District Judge.  (CA-92-3372)
Barbara A. Adams, Appellant Pro Se.  Vance J. Bettis, GIGNILLIAT, SAVITZ & BETTIS, Columbia, South Carolina, for Appellees.
D.S.C.
AFFIRMED.
Before MURNAGHAN, NIEMEYER and MOTZ, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order adopting the magistrate judge's report and recommendation to grant Defendants' motion for summary judgment in her employment discrimination action.  We have reviewed the record and the district court's opinion accepting the recommendation of the magistrate judge and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Adams v. Richland County, No. CA-92-3372 (D.S.C. Oct. 21, 1994).*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We deny Appellees' motion to dismiss